594 So. 2d 284 (1992)
James Michael WILLIAMS, Petitioner,
v.
STATE of Florida, Respondent.
No. 77220.
Supreme Court of Florida.
February 6, 1992.
James Marion Moorman, Public Defender and Megan Olson, Asst. Public Defender, Tenth Judicial Circuit, Bartow, for petitioner.
Robert A. Butterworth, Atty. Gen. and Wendy Buffington, Asst. Atty. Gen., Tampa, for respondent.
*285 PER CURIAM.
Pursuant to our jurisdiction under article V, section 3(b)(4), Florida Constitution, we review Williams v. State, 573 So. 2d 363, 363 (Fla.2d DCA 1990), in which the district court certified the following to be a question of great public importance:
DOES A SECOND VIOLATION OF PROBATION CONSTITUTE A VALID BASIS FOR A DEPARTURE SENTENCE BEYOND THE ONE-CELL DEPARTURE PROVIDED IN THE SENTENCING GUIDELINES?
In our recent opinion in Williams v. State, 594 So. 2d 273 (Fla. 1992), we held that in the case of multiple violations of probation, sentences may only be bumped one cell or guideline range for each violation. Therefore, as phrased, we answer the certified question in the negative. We quash the decision below to the extent that it conflicts with Williams and remand the case for disposition according to the rationale of that opinion.
It is so ordered.
SHAW, C.J., and OVERTON, McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.